DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10, 12-14, 16-17, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20140286352 herein Turgeman) in view of Roitshtein (US9118576).

Regarding claims 1, 12, Turgeman teaches a network device, comprising:
 	a packet processor (Fig 1 “Packet Processor 30”, [0018] “a unit disposed within packet processor 30 extracts the different portion of each packet.”), configured to i) receive a packet from a network link (Fig. 1 “Packet 120”, “12”, [0026] “ingress port 12 begins to receive a packet 120 from a network”) and ii) determine at least one egress interface via which the packet is to be transmitted by the network device ([0028] “forwarding module 102 makes the first forwarding decision by identifying the target egress port(s) to which packet 120 is to be forwarded”);
 and i) a hardware input processor implemented in hardware ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”),
 wherein the hardware input processor is configured to determine whether a packet header of the packet (Fig 1 “Header 122, 126”, “Packet 120”, “Packet Processor 30”, [0018] “a unit disposed within packet processor 30 extracts the different portion of each packet.”) is to be provided to a processing path or to be diverted to a bypass path (Fig. 2 “S&F Descriptor 130”, “CT Description 124”  [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering ,
and provide the packet header to the processing path or to the bypass path based on the determination of whether the packet header is to be provided to the processing path or to be diverted to the bypass path (Fig. 2 “S&F Descriptor 130”, “CT Description 124” [0040] “, [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”),
 and wherein the packet processor is further configured to cause the packet to be transmitted via the at least one egress interface of the network device ([0033] “When the packet 120 is scheduled for transmission, in an embodiment, the queue provides the CT descriptor 124 to the DMA, of Tx DMAs 34, associated with egress port 14”).
Turgeman does not teach a programmable header alteration engine including ii) a programmable header alteration processor coupled to a program memory,
 the programmable header alteration processor configured to execute computer readable instructions stored in the program memory to perform one or more header alteration operations on received packets, a processing path coupled to the programmable header alteration processor, path that bypasses the programmable header alteration processor and the programmable header alteration processor is configured to selectively i) process the packet header when the packet header is provided to the processing path and ii) not process the packet header when the packet header is provided to the bypass path.
	However, Roitshtein teaches a programmable header alteration engine (Fig. 1 “Configurable Core 128, 136, 164, 172”, “Header Alteration 168”, col 2 lines 45-50 “one or more configurable cores are reconfigured so that the network device 100 can perform functions that the network device 100 was not previously capable of performing”)) including ii) a programmable header alteration processor coupled to a program memory (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures cor responding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”),
the programmable header alteration processor configured to execute computer readable instructions stored in the program memory  to perform one or more header alteration operations on received packets (Fig 6 “604”, “612-628”, col 22 lines 1-5 “i) machine readable instructions (code), ii) data utilized by the processor 712, and iii) one or more descriptors operated on by the processor 712”),
 a processing path coupled to the programmable header alteration processor (Fig 1 “164-176”, col 11 lines 45-50 “A header alteration unit 168 is coupled to the configurable core unit 164”),
 path that bypasses the programmable header alteration processor (col 3 lines 45-55 “, a configurable core is configured to set one or more data structure fields based on analysis of the packet, and the one or more data structure fields are utilized by downstream units in the pipeline to determine whether the packet should bypass processing of one or more of the downstream units”)
 and the programmable header alteration processor is configured to selectively i) process the packet header when the packet header is provided to the processing path (Fig 1 “164-176”, col 11 lines 45-50 “A header alteration unit 168 is coupled to the configurable core unit 164”) and ii) not process the packet header when the packet header is provided to the bypass path (col 3 lines 45-55 “, a configurable core is configured to set one or more data structure fields based on analysis of the packet, and the one or more data structure fields are utilized by downstream units in the pipeline to determine whether the packet should bypass processing of one or more of the downstream units”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.

Regarding claim 2, 13, Turgeman teaches wherein the packet processor is further configured to determine a packet flow to which the packet belongs ([0024] “ ingress port 12 is also, or instead, dependent at least in part on a speed of the source of the packet (e.g., the speed of the source device, the transmitting port of the source device, etc.), and/or the speeds shown for egress ports 14, 16 and 18 are also, or instead, dependent at least in part on the respective speeds of destinations of the packet (e.g., the speed of the destination device, the receiving port of the destination device, etc”)),
 and the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”) is configured to determine, based at least in part on the packet flow to which the packet belongs ([0024] “ ingress port 12 is also, or instead, dependent at least in part on a speed of the source of the packet (e.g., the speed of the source device, the transmitting port of the source device, etc.), and/or the speeds shown for egress ports 14, 16 and 18 are also, or instead, dependent at least in part on the respective speeds of destinations of the packet (e.g., the speed of the destination device, the receiving port of the destination device, etc”)),
 whether the packet header is to be provided to the processing path or to be diverted to the bypass path (Fig. 2 “S&F Descriptor 130”, “CT Description 124” [0040] “, [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”).

Regarding claim 3, 14, Turgeman teaches wherein the hardware input processor is configured to determine, based on one or more statistical attributes associated with the packet ([0024] “ ingress port 12 is also, or instead, dependent at least in part on a speed of the source of the packet (e.g., the speed of the source device, the transmitting port of the source device, etc.), and/or the speeds shown for egress ports 14, 16 and 18 are also, or instead, dependent at least in part on the respective speeds of destinations of the packet (e.g., the speed of the destination device, the receiving port of the destination device, etc”)), whether the packet header is to be provided to the processing path or to be diverted to the bypass path (Fig. 2 “S&F Descriptor 130”, “CT Description 124” [0040] “, [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”).

Regarding claims 5, 16, Turgeman teaches wherein the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”), is further configured to,
 when it is determined that the packet header is to be provided to the bypass path ([0033] “When the packet 120 is scheduled for transmission, in an embodiment, the queue provides the CT descriptor 124 to the DMA, of Tx DMAs 34, associated with egress port 14”).
Turgeman does not teach store the packet header in a unified buffer in parallel with the programmable header alteration processor,
 the unified buffer configured to temporarily store i) packet headers of packets that bypass the programmable header alteration processor and ii) at least portions of packet headers that do not bypass the programmable header alteration processor, wherein the portions of the packet headers are not needed for processing by the header alteration processor.
	However, Roitshtein teaches store the packet header (Fig. 6 “608”, col 20 lines 15-25 “At block 608, the RXDMA unit 124 or another suitable unit extracts header information from a header of the packet and stores the extracted header information in a packet descriptor (i.e., a data structure) associated with the received packet”) in a unified buffer in parallel with the programmable header alteration processor (Fig. 7 “708-1-708-n”, “720”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures corresponding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”),
 	the unified buffer configured to temporarily store i) packet headers of packets that bypass the programmable header alteration processor (col 6 lines 55-65 “In an embodiment, the data structure includes one or more fields that are set by one or more configurable core units to indicate to one or more other units of the pipeline 102 (e.g., configurable core units and/or units other than configurable core units) whether a packet corresponding to the data structure should bypass the one or more other units in the pipeline 102, or pass through the one or more other units in the pipeline 102 without being processed by the one or more other units in the pipeline 102”) and ii) at least portions of packet headers that do not bypass the programmable header alteration processor (col 6 lines 40-45 “that are utilized to affect operation of configurable core units and/or that are set by one or more configurable core units to affect other units in the pipe line 102”), wherein the portions of the packet headers are not needed for processing by the header alteration processor (col 6 lines 55-65 “In an embodiment, the data structure includes one or more fields that are set by one or more configurable core units to indicate to one or more other units of the pipeline 102 (e.g., configurable core units and/or units other than configurable core units) whether a packet corresponding to the data structure should bypass the one or more other units in the pipeline 102, or pass through the one or more other units in the pipeline 102 without being processed by the one or more other units in the pipeline 102”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.

Regarding claim 6, Turgeman teaches when it is determined that the packet header is to be provided to the processing path (Fig. 2 “S&F Descriptor 130”, “[0043] “S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”).
extracting one or more portions of the packet header ([0018] “a separate unit of network device 10 not seen in FIG. 1 (e.g., a unit disposed between Rx DMA 20 and packet processor 30, or within a pipeline or other architecture of packet processor 30) extracts the headers. In still other embodiments, Rx DMA 20 (or a separate unit of network device 10) provides a different portion of each packet (e.g., only a portion of the packet header) to packet processor 30, or a unit disposed within packet processor 30 extracts the different portion of each packet”).
Turgeman does not teach provided to the programmable header alteration processor,
 generating a header alteration processor accessible header to include the one or more portions extracted from the packet header,
 the header alteration processor accessible header being separate from the packet header,
 providing the header alteration accessible header, rather than the packet header, to the programmable header alteration processor, processing, with the programmable header alteration processor,
 the header alteration accessible header, and after processing the header alteration accessible header with the programmable header alteration processor, integrating the processed header alteration accessible header into the packet header.
However, Roitshtein teaches provided to the programmable header alteration processor (col 20 lines 25-30 “At block 612, the configurable core unit 164, in response to receiving the descriptor associated with the received packet”),
 generating a header alteration processor accessible header to include the one or more portions extracted from the packet header (Fig. 5 “520 Temporary User Definied Header”, col 19 lines 25-40 “The result of the first AND operation and the result of the second AND operation and combined in an OR opera tion to generate a temporary user defined header 520”),
 the header alteration processor accessible header being separate from the packet header (col 19 lines 35-45 “The user defined header 524 is then added to the packet at a position in the packet indicated by offset information retrieved from the first table using the first lookup operation. The packet to which the user defined header 524 is added includes an original packet header portion 528 and a remain der portion 532”),
 providing the header alteration accessible header, rather than the packet header, to the programmable header alteration processor, processing, with the programmable header alteration processor, the header alteration accessible header (Fig. 6 “612-624”, col 20 lines 25-35 “At block 612, the configurable core unit 164, in response to receiving the descriptor associated with the received packet, determines that the user-defined header should be added to the received packet”), 
and after processing the header alteration accessible header with the programmable header alteration processor (Fig 6 “624-628”, col 21 lines 1-10 “At block 624, the header alteration unit 168 analyzes the descriptor and recognizes the indicator in the descriptor signaling that a user-defined header should be added. In response to the indicator, the header alteration unit 168 performs one or more lookup operations in one or more tables”), integrating the processed header alteration accessible header into the packet header (Fig 6 “624-628”, col 21 lines 15-20 “block 628, the header alteration unit 168 adds the user defined header to the packet. In an embodiment, the header alteration unit 168 adds the user-defined header to the packet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.

Regarding claim 10, 21 Turgeman the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”) is configured to, when it is determined that the packet header is to be provided to the processing path (Fig. 2 “S&F Descriptor 130”,  [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”),
 provide at least a portion of the packet header to a processing node, among the plurality of processing nodes, for processing of the packet header by the processing node (Fig. 2 “S&F Descriptor 130”,  [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”).

Turgeman does not teach wherein the programmable header alteration processor includes a plurality of processing nodes,
wherein processing of the packet header by the processing node is performed in parallel with processing of another packet header,
 corresponding to another packet received by the network device, by another processing node among the plurality of processing nodes.

However, Roitshtein teaches wherein the programmable header alteration processor includes a plurality of processing nodes (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures cor responding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”),
wherein processing of the packet header by the processing node is performed in parallel with processing of another packet header (col 21 lines 50 -55 “By utilizing the plurality of processing engines 708, which are con figured to process multiple descriptors in parallel, the configurable core unit 700 is able to process packet descriptors at the rate corresponding to other units of the pipeline”),
 corresponding to another packet received by the network device, by another processing node among the plurality of processing nodes (col 21 lines 35 -40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures cor responding to packets) to a plurality of processing engines 708”), col 21 lines 50 -55 “By utilizing the plurality of processing engines 708, which are con figured to process multiple descriptors in parallel, the configurable core unit 700 is able to process packet descriptors at the rate corresponding to other units of the pipeline”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.


Regarding claim 17, Turgeman teaches wherein the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”) is further configured to, when it is determined that the packet header is to be provided to the processing path (Fig. 2 “S&F Descriptor 130”, “[0043] “S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”),
 extract one or more portions of the packet header ([0018] “a separate unit of network device 10 not seen in FIG. 1 (e.g., a unit disposed between Rx DMA 20 and packet processor 30, or within a pipeline or other architecture of packet processor 30) extracts the headers. In still other embodiments, Rx DMA 20 (or a separate unit of network device 10) provides a different portion of each packet (e.g., only a portion of the packet header) to packet processor 30, or a unit disposed within packet processor 30 extracts the different portion of each packet”).

 Turgeman does not teach to be provided to the programmable header alteration processor, generate a header alteration processor accessible header to include the one or more portions extracted from the packet header, the header alteration processor accessible header being separate from the packet header, and provide the header alteration accessible header, rather than the packet header, to the header alteration processor.
However, Roitshtein teaches to be provided to the programmable header alteration processor (col 20 lines 25-30 “At block 612, the configurable core unit 164, in response to receiving the descriptor associated with the received packet”),
 generate a header alteration processor accessible header to include the one or more portions extracted from the packet header (Fig. 5 “520 Temporary User Definied Header”, col 19 lines 25-40 “The result of the first AND operation and the result of the second AND operation and combined in an OR opera tion to generate a temporary user defined header 520”),
 the header alteration processor accessible header being separate from the packet header (col 19 lines 35-45 “The user defined header 524 is then added to the packet at a position in the packet indicated by offset information retrieved from the first table using the first lookup operation. The packet to which the user defined header 524 is added includes an original packet header portion 528 and a remain der portion 532”),
 and provide the header alteration accessible header, rather than the packet header, to the header alteration processor (Fig. 6 “612-624”, col 20 lines 25-35 “At block 612, the configurable core unit 164, in response to receiving the descriptor associated with the received packet, determines that the user-defined header should be added to the received packet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.

Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Roitshtein as applied to claim 1-3, 5-6, 10, 12-14, 16-17, 21 above, and further in view of Arad et al. (US 20170339075 herein after Arad).

Regarding claim 4, 15, Turgeman teaches wherein the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”), whether the packet header is to be provided to the processing path or to be diverted to the bypass path (Fig. 2 “S&F Descriptor 130”, “CT Description 124” [0040] “, [0043] “the CT descriptor 124 bypasses non-forwarding module(s) 104 … he S&F descriptor 130, but apply different portions of the processing operation(s) for each descriptor. In one such embodiment, non-forwarding module(s) 104 include a metering module (e.g., a metering engine) that is used to support Service Level Agreement (SLA) enforcement (e.g., by applying traffic limiting, in an embodiment)”).
 Turgeman does not teache is configured to determine, based at least in part on i) a congestion level of the programmable header alteration processor and ii) one or more congestion handing attributes associated with the packet.
However, Roitshtein teaches programmable header alteration processor (Fig. 1 “Configurable Core 128, 136, 164, 172”, “Header Alteration 168”, col 2 lines 45-50 “one or more configurable cores are reconfigured so that the network device 100 can perform functions that the network device 100 was not previously capable of performing”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein does not teach is configured to determine, based at least in part on i) a congestion level and ii) one or more congestion handing attributes associated with the packet.
However, Arad teaches is configured to determine, based at least in part on i) a congestion level ([0041] “the flow control engine 307 generates a congestion notification message if the measured level of the queue exceeds a predetermined threshold”) and ii) one or more congestion handing attributes associated with the packet ([0041] “the measured fill level of the queue. In an embodiment, a congestion notification message generated by the flow control engine 307 includes information that identified the particular egress queue 308 for which the congestion notification message is generated. For example, the congestion notification message includes a tag, such as a distributed switching architecture (DSA) tag, that identifies the port 302 to which the egress queue 308 corresponds, and a queue identifier that identifies the priority level to which the queue 308 corresponds”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman and Roitshtein to incorporate the teachings of Arad. One of ordinary skill in the art would have been motivated to make this modification in order to minimize data loss within system.


Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Roitshtein as applied to claim 1-3, 5-6, 10, 12-14, 16-17, 21 above, and further in view of Goel et al. (US 20190289102 herein after Goel).

Regarding claim 7, Turgeman teaches hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”).
Turgeman does not teach further comprising generating, with the programmable header alteration engine, metadata to include at least an indicator of a processing thread, stored in the program memory, to be implemented to process the packet header by the programmable header alteration processor, and providing, with the programmable header alteration engine, the metadata along with the alteration accessible header to the programmable header alteration processor.
However, Roitshtein teaches with the programmable header alteration engine (Fig. 1 “Configurable Core 128, 136, 164, 172”, “Header Alteration 168”, col 2 lines 45-50 “one or more configurable cores are reconfigured so that the network device 100 can perform functions that the network device 100 was not previously capable of performing”), to include at least an indicator of a processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”), stored in the program memory (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures cor responding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”), to be implemented to process the packet header by the programmable header alteration processor, and providing, with the programmable header alteration engine (Fig. 6 “612-624”, col 21 lines 1-10 “descriptor and recognizes the indicator in the descriptor signaling that a user-defined header should be added. In response to the indicator, the header alteration unit 168 performs one or more lookup operations in one or more tables, using information from the descriptor, to determine the user-defined header to be added.”), the alteration accessible header to the programmable header alteration processor (col 21 lines 15-25 “At block 628, the header alteration unit 168 adds the user defined header to the packet. In an embodiment, the header alteration unit 168 adds the user-defined header to the packet”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
	Roitshtein does not teach further comprising generating metadata, the metadata along with the header to the header alteration processor.
	However, Goel teaches further comprising generating metadata ([0071] “As a result of such operations, forwarding pipeline 440 generates metadata 441”), the metadata along with the header to the header alteration processor (Fig 4 “Rewrite Block 460”, “421”, “441”, [0071] “forwarding pipeline 440 outputs metadata 441 to rewrite block 460. Forwarding pipeline 440 also outputs parsed result vector 421 to rewrite block 460”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman and Roitshtein to incorporate the teachings of Goel. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.

Regarding claim 18, Turgeman teaches wherein the hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”).
Turgeman does not teach is further configured to generate metadata corresponding to the packet, the metadata including at least an indicator of a processing thread, stored in the program memory, to be implemented to process the packet header by the programmable header alteration processor, and provide the metadata along with the alteration accessible header to the header alteration processor.
However, Roitshtein teaches including at least an indicator of a processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”), stored in the program memory (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures cor responding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”), to be implemented to process the packet header by the programmable header alteration processor (Fig. 6 “612-624”, col 21 lines 1-10 “descriptor and recognizes the indicator in the descriptor signaling that a user-defined header should be added. In response to the indicator, the header alteration unit 168 performs one or more lookup operations in one or more tables, using information from the descriptor, to determine the user-defined header to be added.”), and provide the alteration accessible header to the header alteration processor (col 21 lines 15-25 “At block 628, the header alteration unit 168 adds the user defined header to the packet. In an embodiment, the header alteration unit 168 adds the user-defined header to the packet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein does not teach is further configured to generate metadata corresponding to the packet, the metadata, the metadata along with the header to the header alteration processor.
However, Goel teaches is further configured to generate metadata corresponding to the packet ([0071] “As a result of such operations, forwarding pipeline 440 generates metadata 441”), the metadata along with the header to the header alteration processor (Fig 4 “Rewrite Block 460”, “421”, “441”, [0071] “forwarding pipeline 440 outputs metadata 441 to rewrite block 460. Forwarding pipeline 440 also outputs parsed result vector 421 to rewrite block 460”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman and Roitshtein to incorporate the teachings of Goel. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.

Claims 8-9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Roitshtein further in view of Goel as applied to claim 7, 18  above, and further in view of Matthews et al. (US 20140098816 herein after Matthews).

Regarding claim 8, Turgeman does not teach wherein providing the metadata along with the alteration accessible header to the programmable header alteration processor includes splitting information comprising the metadata and the alteration accessible header into a plurality of chunks, and serially transferring respective chunks, among the plurality of chunks, to the programmable header alteration processor, wherein an initial chunk of the plurality of chunks transferred to the programmable header alteration processor includes at least the indicator of the processing thread, stored in the program memory, to be implemented to process the packet by the programmable header alteration processor.
Roitshtein teaches wherein providing the alteration accessible header to the programmable header alteration processor includes serially transferring to the programmable header alteration processor (Fig. 6 “612-628”, col 19 lines 35-45 “The user defined header 524 is then added to the packet at a position in the packet indicated by offset information retrieved from the first table using the first lookup operation. The packet to which the user defined header 524 is added includes an original packet header portion 528 and a remain der portion 532”),
 wherein an initial data of the plurality of data transferred to the programmable header alteration processor includes at least the indicator of the processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”), stored in the program memory (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures corresponding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”),
 to be implemented to process the packet by the programmable header alteration processor (Fig 6 “624-628”, col 21 lines 15-20 “block 628, the header alteration unit 168 adds the user defined header to the packet. In an embodiment, the header alteration unit 168 adds the user-defined header to the packet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein does not teach the metadata along with the header, includes splitting information comprising the metadata and the alteration accessible header into a plurality of chunks.
Goel teaches the metadata along with the header ([0071] “As a result of such operations, forwarding pipeline 440 generates metadata 441”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman and Roitshtein to incorporate the teachings of Goel. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.
Goel does not teach includes splitting information comprising data into a plurality of chunks.
However, Matthews teaches includes splitting information comprising data into a plurality of chunks ([0024] “the data packets may be large, and may arrive and/or be processed in smaller pieces (referred to in one or more implementations as data "cells," "segments," "chunks," or "portions")”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman, Roitshtein, and Goel to incorporate the teachings of Matthews. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.
Regarding claim 9, Turgeman does not teach further comprising, prior to receiving an initial portion of the alteration accessible header at the programmable header alteration processor, retrieving, with the programmable header alteration processor, based on the indicator, of the processing thread, included in the initial chunk of the plurality of chunks, a set of computer readable instructions from the program memory to be used for processing the alteration accessible header.
Roitshtein teaches further comprising, prior to receiving an initial portion of the alteration accessible header at the programmable header alteration processor (col 21 lines 15-20 “At block 628, the header alteration unit 168 adds the user defined header to the packet”), retrieving, with the programmable header alteration processor, based on the indicator, of the processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”), a set of computer readable instructions from the program memory to be used for processing the alteration accessible header (Fig 6 “620”, col 20 lines 55-65 “In other embodiments, a Suitable configurable core unit other than the configurable core unit 164 modifies the descriptor at blocks 616 and/or 620. In embodiments in which other units of the pipeline 102 are located between i) the configurable core unit that modifies the packet descriptor to include the indicator that a user-defined header and/or the indicator of the particular user-defined header to be added”, col 23 lines 25-35 “that each of the blocks of the figures may be implemented using hardware, a processor executing firmware instructions, a processor executing Software instructions”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein and Goel does not teach included in the initial chunk of the plurality of chunks.
However, Matthews teaches included in the initial chunk of the plurality of chunks ([0024] “the data packets may be large, and may arrive and/or be processed in smaller pieces (referred to in one or more implementations as data "cells," "segments," "chunks," or "portions")”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman, Roitshtein, and Goel to incorporate the teachings of Matthews. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.

Regarding claim 19, Turgeman teaches hardware input processor ([0032] “In one embodiment in which packet processor 30 is a hardware pipeline”).
Turgeman does not teach is configured to split information comprising the metadata and the alteration accessible header into a plurality of chunks, and serially transfer respective chunks, among the plurality of chunks, to the programmable header alteration processor, wherein an initial chunk of the plurality of chunks transferred to the programmable header alteration processor includes the indicator of the processing thread, stored in the packet memory, to be implemented to process the packet header by the programmable header alteration processor.
Roitshtein teaches the alteration accessible header serially transfer to the programmable header alteration processor (Fig. 6 “612-628”, col 19 lines 35-45 “The user defined header 524 is then added to the packet at a position in the packet indicated by offset information retrieved from the first table using the first lookup operation. The packet to which the user defined header 524 is added includes an original packet header portion 528 and a remain der portion 532”),
 wherein an initial data of the plurality of data transferred to the programmable header alteration processor includes the indicator of the processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”), stored in the packet memory (Fig. 7 “708-1-708-n”, col 21 lines 35-40 “The configurable core unit 700 includes a sprayer 704 configured to distribute descriptors (i.e., data structures corresponding to packets) to a plurality of processing engines 708”, col 21 lines 60-61 “Each processing engine 708 includes a processor 712 and one or more memories 716”),
 to be implemented to process the packet header by the programmable header alteration processor (Fig 6 “624-628”, col 21 lines 15-20 “block 628, the header alteration unit 168 adds the user defined header to the packet. In an embodiment, the header alteration unit 168 adds the user-defined header to the packet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein does not teach is configured to split information comprising the metadata and the header into a plurality of chunks.
Goel teaches the metadata and the header ([0071] “As a result of such operations, forwarding pipeline 440 generates metadata 441”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Goel does not teach is configured to split information comprising data into a plurality of chunks.
However, Matthews teaches is configured to split information comprising data into a plurality of chunks ([0024] “the data packets may be large, and may arrive and/or be processed in smaller pieces (referred to in one or more implementations as data "cells," "segments," "chunks," or "portions")”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman, Roitshtein, and Goel to incorporate the teachings of Matthews. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.

Regarding claim 20, Turgeman does not teach wherein the programmable header alteration processor is configured to, prior to receiving an initial portion of the alteration accessible header at the programmable header alteration processor, retrieve, from the program memory based on the indicator, of the processing thread, included in the initial chunk of the plurality of chunks, a set of computer readable instructions to be used for processing the alteration accessible header.
Roitshtein teaches wherein the programmable header alteration processor is configured to, prior to receiving an initial portion of the alteration accessible header at the programmable header alteration processor (col 21 lines 15-20 “At block 628, the header alteration unit 168 adds the user defined header to the packet”),
 retrieve, from the program memory based on the indicator, of the processing thread (Fig. 6 “612-624”, col 20 lines 45- 50 “At block 616, in response to determining that the user defined header should be added to the received packet, the configurable core unit 164 modifies the descriptor to include an indicator to signal the header alteration unit 168 that a user-defined header should be added to the received packet”, col 20 lines 30-35 “a ProgrammableCorelDefined field, VLAN”),
 a set of computer readable instructions to be used for processing the alteration accessible header (Fig 6 “620”, col 20 lines 55-65 “In other embodiments, a Suitable configurable core unit other than the configurable core unit 164 modifies the descriptor at blocks 616 and/or 620. In embodiments in which other units of the pipeline 102 are located between i) the configurable core unit that modifies the packet descriptor to include the indicator that a user-defined header and/or the indicator of the particular user-defined header to be added”, col 23 lines 25-35 “that each of the blocks of the figures may be implemented using hardware, a processor executing firmware instructions, a processor executing Software instructions”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein and Goel does not teach included in the initial chunk of the plurality of chunks.
However, Matthews teaches included in the initial chunk of the plurality of chunks ([0024] “the data packets may be large, and may arrive and/or be processed in smaller pieces (referred to in one or more implementations as data "cells," "segments," "chunks," or "portions")”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman, Roitshtein, and Goel to incorporate the teachings of Matthews. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of packet processing.

Claims 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Roitshtein as applied to claim (1-3, 5-6, 10, 12-14, 16-17, 21)  above, and further in view of Bury et al(US 20060050693 herein after Bury) further in view of Petkov et al ((US 20170249164 herein after Petkov).

Regarding claims 11, 22,  Turgeman does not teach wherein the programmable header alteration processor is configured to execute a set of computer readable instructions, retrieved from the packet memory, to process the packet header, the programmable header alteration processor being configured to, during execution of the set of computer readable instructions, trigger one or more hardware accelerator engines to perform specific one or more processing operations with respect to the packet header, wherein the header alteration processor is configured to trigger an accelerator engine among the one or more accelerator engines at least by issuing a native CPU instruction of a processing node of the header alteration processor, wherein the native CPU instruction is mapped, based on an address indicated in the native CPU instruction, to an accelerator trigger instruction to trigger the hardware accelerator engine.
However, Roitshtein wherein the programmable header alteration processor is configured to execute a set of computer readable instructions (Fig 6 “620”, col 20 lines 55-65 “In other embodiments, a Suitable configurable core unit other than the configurable core unit 164 modifies the descriptor at blocks 616 and/or 620. In embodiments in which other units of the pipeline 102 are located between i) the configurable core unit that modifies the packet descriptor to include the indicator that a user-defined header and/or the indicator of the particular user-defined header to be added”, col 23 lines 25-35 “that each of the blocks of the figures may be implemented using hardware, a processor executing firmware instructions, a processor executing Software instructions”)),
 retrieved from the packet memory, to process the packet header (Fig. 6 “612-624”, col 21 lines 1-10 “descriptor and recognizes the indicator in the descriptor signaling that a user-defined header should be added. In response to the indicator, the header alteration unit 168 performs one or more lookup operations in one or more tables, using information from the descriptor, to determine the user-defined header to be added.”), the programmable header alteration processor being configured to, during execution of the set of computer readable instructions (col 23 lines 25-35 “that each of the blocks of the figures may be implemented using hardware, a processor executing firmware instructions, a processor executing Software instructions”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turgeman to incorporate the teachings of Roitshtein. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the packet processing system.
Roitshtein does not teach trigger one or more hardware accelerator engines to perform specific one or more processing operations, wherein processor is configured to trigger an accelerator engine among the one or more accelerator engines at least by issuing a native CPU instruction of a processing node of the header alteration processor, wherein the native CPU instruction is mapped, based on an address indicated in the native CPU instruction, to an accelerator trigger instruction to trigger the hardware accelerator engine.
Bury teaches trigger one or more hardware accelerator engines to perform specific one or more processing operations ([0051] “In this case, work manager 31 parses the descriptor and sends (70) the resulting information to the appropriate acceleration engine, e.g., acceleration engine 32a for SLS packets. Work manager 31 instructs acceleration engine 32a to build data packet(s) from the descriptor information”), wherein processor is configured to trigger an accelerator engine among the one or more accelerator engines at least by issuing a instruction to trigger the hardware accelerator engine ( Fig 5 “PI engine 29”, “Acceleration Engine(s) 32”), [0051] “In this case, work manager 31 parses the descriptor and sends (70) the resulting information to the appropriate acceleration engine, e.g., acceleration engine 32a for SLS packets. Work manager 31 instructs acceleration engine 32a to build data packet(s) from the descriptor information”, [0033] “PI engine 29 may include one or more separate hardware devices”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman and Roitshtein to incorporate the teachings of Bury. One of ordinary skill in the art would have been motivated to make this modification in order to increase processing speed.
Bury does not teach native CPU instruction of a processing node of the processor, wherein the native CPU instruction is mapped, based on an address indicated in the native CPU instruction.
Petkov teaches native CPU instruction of a processing node of the processor, wherein the native CPU instruction is mapped, based on an address indicated in the native CPU instruction ([0084] “In this manner the peripheral device's native execution instructions can address the mapped region in the same manner as its own local memories. More generally, the shared memory header identifies the addressable location for the firmware specific shared memory 145, so that the processor can natively read and write values to the shared memory 145”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Turgeman, Roitshtein, and Bury to incorporate the teachings of Petkov. One of ordinary skill in the art would have been motivated to make this modification in order to increase processing speed.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411  


/AJIT PATEL/Primary Examiner, Art Unit 2416